Citation Nr: 9913480	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel








INTRODUCTION

The veteran had recognized active service from September 1941 
to July 1942, including confinement as a prisoner of war from 
April 9, 1942, to July 31, 1942, and Regular Philippine Army 
service from August 10, 1945, to September 29, 1945, and from 
December 15, 1945, to March 11, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant, in a sworn statement dated March 25, 1998, 
reported that Dr. L.T. attended the veteran 3 times at their 
home before his death and stated that the veteran died as a 
result of inflamed intestines.  The record reflects that a VA 
field examiner was unable interview Dr. L.T. because she was 
attending a seminar, and was also unable to obtain other 
pertinent medical evidence from the local health center.  The 
Board finds that an additional attempt to obtain evidence 
concerning the treatment records or recollections of Dr. L.T. 
is required for an adequate determination of the issue on 
appeal.

The Court has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995);  Beausoleil v. Brown, 8 Vet. App. 459 (1996);  
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
(wherein the Court found there was a duty to further assist 
in the development of the evidence only when the veteran has 
reported the existence of evidence which could serve to 
render a claim well grounded).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The appellant should be allowed to 
submit additional evidence pertinent to 
the issue on appeal.

2.  The RO should make another attempt to 
obtain evidence concerning the treatment 
records or recollections of Dr. L.T.  All 
pertinent evidence received should be 
associated with the claims file.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


